DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NO20171589, filed on 5 October 2017.

Claim Objections
Claims 1- 10 are objected to because of the following informalities:  
Regarding Claim 1, “UQS sensor” should read “urea quality sensor”
Regarding Claims 2 – 10, “A level sensor” in the preambles of the claims should read “The level sensor”
Regarding Claim 10, “REED” should read “reed”
Regarding Claim 10, “AMR” should read whatever AMR stands for 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, "urea solution (AdBlue/DEF)" renders the claim indefinite because it is unclear whether the limitation in the parenthesis are part of the claimed invention. Do the claims pertain to any urea solution or only diesel exhaust fluids? Examiner interprets the claim as pertaining to any urea solution.  
Regarding Claims 1 and 6, the claims contain the trademark/trade name AdBlue.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a diesel exhaust fluid and, accordingly, the identification/description is indefinite. Examiner interprets the claim by giving little patentable weight to the term “AdBlue”.
Regarding Claim 6, the claim recites “drainage of urea solution into the AdBlue tank when not in use”. It is unclear when “use” occurs and what it is, when “use” begins, and when “use” ends, thus rendering the claim indefinite.
Regarding Claim 6, the claim recites “the AdBlue tank”. It is unclear as to if this tank is the same as that recited in Claim 1 or a different tank, thus rendering the claim indefinite.
Regarding Claim 10, the claim recites “AMR technology”. It is unclear as to what the metes and bounds of “AMR technology is, thus rendering the claim indefinite.
Regarding Claim 10, the claim recites “which is activated by a magnetic float”. It is unclear as to if this limitation pertains to the “REED switches”, the “AMR technology”, or both.
Claims dependent upon a rejected claim are therefore rejected as well.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 - 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Note Examiner indicates the claims allowable in accordance with the understandings outlined in the claim objections and 112(b) rejections above. Should applicant's amendments to overcome the above objections and 112(b) rejections stray from Examiner’s understanding, the indication of allowable subject matter may be withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856